The manner in which a defence is to be set out in an answer is prescribed by the 149th section of the Code. It must contain, first, a general or specific denial of each material allegation of the complaint which it is intended to controvert; second, a statement of any new matter constituting a defence or counter claim, in ordinary and concise language, without repetition." The question upon this appeal is, whether the denial in the answer that the goods, services and money, for which the plaintiff sought to recover, were worth the amount which the plaintiff claimed, and the assertion that they were not worth more than a certain sum, which was less by some $24 than what he so claimed, fairly embraces a reclamation on account of the want of care or skill in putting up the chandelier. The allegation in that part of the answer referred to would suggest no other idea than this, that upon the footing of a quantum valebant the plaintiff could not recover so much as he had claimed. This is a denial of the complaint pro tanto, and not the setting up of any new matter. The defence made upon the trial, so far as this question is concerned, did not consist *Page 529 
in questioning the market or intrinsic value of the articles sold, and the attempt to state his damage in such language as to make it appear to bear upon such value was absurd. If the defendant had any ground for resisting the plaintiff's demand, as I suppose he had, it arose out of a new and distinct matter, to wit, that the plaintiff's workmen, for whose conduct he was responsible, had acted negligently and unskillfully in putting up the chandelier. It is clear that the answer did not allude to this defence; indeed it could not, for it was not known at the time the answer was put in. The proper course for the defendant was to put in a suplemental answer, according to section 177 of the Code.
It follows that the decision of the referee was correct. The general term had no authority to make the deduction of $12, whether the referee decided erroneously or not, but should, on its own principles, have granted a new trial. But as I think no error was committed by the referee, I am in favor of affirmance.
All the other judges concurring,
Judgment reversed and new trial ordered